

117 HR 1559 IH: Modernize Nuclear Reactor Environmental Reviews Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1559IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Duncan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Nuclear Regulatory Commission to submit a report on facilitating efficient, timely environmental reviews of nuclear reactors through expanded use of categorical exclusions, environmental assessments, and generic environmental impact statements, and for other purposes.1.Short titleThis Act may be cited as the Modernize Nuclear Reactor Environmental Reviews Act.2.Facilitation of efficient environmental reviews(a)In generalNot later than 180 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the efforts of the Nuclear Regulatory Commission to facilitate efficient, timely environmental reviews of nuclear reactors, including through expanded use of categorical exclusions, environmental assessments, and generic environmental impact statements. (b)ReportIn completing the report under subsection (a), the Nuclear Regulatory Commission shall—(1)consider—(A)the use of categorical exclusions and supporting analyses, environmental assessments and supporting analyses, and generic environmental impact statements and supporting analyses, by other Federal agencies and the applicability of such categorical exclusions, environmental assessments, generic environmental impact statements, and supporting analyses, for actions relating to nuclear reactors;(B)existing categorical exclusions and supporting analyses, environmental assessments and supporting analyses, and generic environmental impact statements and supporting analyses of the Commission, that could be applied in whole or in part to actions relating to nuclear reactors;(C)the potential to use mitigated categorical exclusions, and mitigated findings of no significant impact, for actions relating to nuclear reactors to reduce the impact of the applicable proposed action to a level that is not significant; (D)the potential to use other Federal or State environmental permitting, or permitting from units of local government, including related supporting analyses, in lieu of some portion of the environmental impact statement, or environmental assessment, for an action relating to a nuclear reactor;(E)opportunities to coordinate the development of environmental assessments or environmental impact statements with other Federal agencies for greater efficiency;(F)opportunities to enhance formal and informal consultations or coordination with other Federal agencies, State agencies, and units of local government to facilitate timely and efficient reviews and authorization decisions relating to nuclear reactors by such agencies and units, as applicable;(G)opportunities to improve the analyses of alternatives to proposed actions that are required in environmental impact statements;(H)new categorical exclusions that could be applied to actions relating to nuclear reactors; and(I)potential revisions to part 51 of title 10, Code of Federal Regulations, to—(i)facilitate efficient environmental reviews of actions relating to nuclear reactors;(ii)assist decision-making about relevant environmental issues;(iii)maintain openness with the public;(iv)meet obligations under the National Environmental Policy Act of 1969; and(v)reduce burdens on licensees, applicants, and the Nuclear Regulatory Commission; and(2)include a schedule for promulgating the rule required under subsection (c). (c)Rulemaking(1)In generalNot later than 3 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall promulgate a final rule—(A)establishing an optional generic environmental impact statement that may be used in the licensing process for nuclear reactors, including the process for issuing a construction permit, early site permit, operating license, or combined license; and(B)amending section 51.20 of title 10, Code of Federal Regulations, to eliminate or modify the list in such section of types of actions that require an environmental impact statement or a supplement to an environmental impact statement to allow for the use of environmental assessments and categorical exclusions for such actions, as appropriate.(2)RequirementsTo the maximum extent practicable, in promulgating the final rule under paragraph (1), the Nuclear Regulatory Commission shall take into account the considerations described in subsection (b)(1). 